Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 5/28/2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance:
The application recites variations of an invention as follows:
Regarding claim 1:
A circuit on a chip for serial data applications, the circuit comprising:
an integer phase-locked loop (PLL) having a multiplying factor; and 
a serializer/deserializer (SerDes) lane, the SerDes lane including a fractional-N (frac-N) PLL, the frac-N PLL including an out-of-band parasitic pole, the multiplying factor in combination with the out-of-band parasitic pole configured to suppress quantization noise introduced by modulating the frac-N PLL.

Regarding claim 10:
A circuit on a chip for serial data applications, the circuit comprising:
a first integer phase-locked loop (PLL) having a multiplying factor; and 
a serializer/deserializer (SerDes) lane, the SerDes lane including a fractional-N (frac-N) PLL configured to employ an integer divide value, the frac-N PLL including an out-of-band parasitic pole, the multiplying factor in combination with the out-of-band parasitic pole configured to enable jitter or phase noise performance of the frac-N PLL to be comparable to that of a second integer PLL, the second PLL configured to employ the integer divide value.

Regarding claim 20:
A circuit on a chip for serial data applications, the circuit comprising:
a plurality of serializer/deserializer (SerDes) lanes; and 
an integer phase-locked loop (PLL) configured to produce a reference clock signal coupled to the plurality of serializer/deserializer (SerDes) lanes, a SerDes lane of the plurality of SerDes lanes including a respective fractional-N (frac-N) PLL, the reference clock signal produced by the integer PLL distributed to the respective frac-N PLL, the respective frac-N PLL including a respective sigma-delta modulator, the respective frac-N PLL configured to have an order that is lower relative to that of the respective sigma-delta modulator.

The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LINDA WONG/Primary Examiner, Art Unit 2656